There is a sound and substantial evidentiary basis for the Family Court’s determination that it is not in the subject child’s best interest to award petitioner visitation (Corsell v Corsell, 101 AD2d 766 [1st Dept 1984]). The evidence establishes that petitioner’s lack of visitation with the subject child, over a period of many years, was the result of his own inaction and not due to the mother’s interference. Moreover, the record supports the court’s determination that visitation would have a negative impact on the child’s emotional well-being (see Matter of Frank M. v Donna W., 44 AD3d 495 [1st Dept 2007]; Matter of Mohabir v Singh, 78 AD3d 1056 [2d Dept 2010]). Finally, under the circumstances, the court properly provided for limited written communication with the child, which the child may read at her discretion (see Matter of Tristram K., 65 AD3d 894 [1st Dept 2009]). Concur — Tom, J.P., Sweeny, Moskowitz, Renwick and Clark, JJ.